Dear Representative LeBlanc:
In response to your recent correspondence to this office, we advise that a deputy clerk may seek election to the parish council.  However, should he be elected, he may not continue in his employment with the clerk's office.  R.S. 42:63(D) of the state Dual Officeholding and Dual Employment Laws prohibits "any member of any parish governing authority [from holding] any office or employment with any clerk of court."
We attach a copy of Attorney General Opinion 83-301, written to a former state representative of Lafayette, which addresses the same question and in which the author issues a similar conclusion.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                        BY: ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
OPINION NUMBER 83-301
April 6, 1983
78 — OFFICERS-DUAL OFFICEHOLDING R.S.: 42:62D R.S.: 42:64D
Member of police jury may not concurrently serve as a deputy in offices of assessor, clerk, sheriff, or coroner; The two positions would constitute incompatible offices.
Honorable Ronald J. Gomez State Representative District 44 Post Office Box 52046 Lafayette, Louisiana 70505
Dear Representative Gomez:
Your inquiry of recent date addressed to Attorney General William J. Guste, Jr., has been directed to me for attention and reply.
You ask the following questions:
Under the prohibition of Sec. 2-06 of the Lafayette Home Rule Charter can a Deputy Assessor, Deputy Clerk, Deputy Coroner or Deputy Sheriff seek election to the Parish Council? Further, if elected, can that person continue employment as a Deputy?
The pertinent part of Sec. 2-06 of the Lafayette Home Rule Charter under the title "Prohibition' is quoted as follows:
"A council member shall hold no other elected public office, nor be a compensated official or employee of the Parish Government or any of its political subdivisions . .
You will note that under the Louisiana Dual Office-holding and Dual Employment Law R.S. 42:62 (9), the offices other than the parish council are separate local political subdivisions, and since Sec. 2-06 refers only to officials or employees of the parish government or its political subdivisions, Sec. 2-06 does not appear to address itself to your question. The pertinent provision of R.S. 42:62 (9) reads as follows:
"In addition for the purpose of this part mayors courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
However, R.S. 42:63D of the Dual Officeholding Law specifically provides that a member of the parish governing authority cannot serve as a deputy in the offices you mention. The pertinent provision thereof reads as follows:
`. . .nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor or clerk of court.'
Nothwithstanding the foregoing and especially since the office of coroner is not mentioned in R.S. 42:63D a member of the parish governing authority may not also serve in the office of coroner as these two positions would constitute incompatible offices and thus prohibited by R.S. 42:64 and more specifically subsection A(4), (5), and (6). As a matter of fact, the holding of office as a member of the parish council would be incompatible with any office under an assessor, clerk of court, coroner, or sheriff as all would be considered incompatible offices under R.S. 42:64. Each office receives certain funds from the parish governing authority and the parish governing authority would receive, hold and dispense certain funds from these offices as well as receive and act on reports from certain of these offices. (For some examples, please see: As to the coroner — R.S. 33:1551 et seq.; as to the assessor — R.S. 47:1901 et seq., R.S. 33:4713; as to the clerk of court — R.S. 13:781 et seq., 846; and as to the sheriff — R.S. 33:1421 et seq. R.S. 33:4713.)
Therefore, under the Louisiana Dual Officeholding and Dual Employment Law, it is the opinion of our office that while a deputy assessor, deputy clerk, deputy coroner or deputy sheriff may seek election to the parish council, if elected they may not continue their employment with those offices.
If you have any further questions regarding this matter please contact.
Sincerely,
                                         William J. Guste, Jr., Attorney General
                                     By: ________________________ Harry Howard Assistant Attorney General